COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





MIGUEL PESINA, JR.,

                            Appellant,

v.


THE STATE OF TEXAS,
 
                            Appellee.

                           

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00220-CR

Appeal from the

143rd Judicial District Court

of Reeves County, Texas 

(TC# 08-03-07303-CRR)





MEMORANDUM  OPINION

            This appeal arises from a judgment revoking Appellant’s community supervision, and
adjudicating him guilty of burglary of a habitation.  The trial court sentenced Appellant to 7
years’ imprisonment and imposed a $1,500 fine.  Appellant’s court appointed counsel has filed a
brief stating the appeal is wholly frivolous and requesting that this Court allow him to withdraw
from the case.  Affirmed.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.
1969).  A copy of counsel’s brief has been delivered to Appellant, and Appellant has been
advised of his right to examine the appellate record and file a pro se brief.  No pro se brief has
been filed.
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  A discussion of the contentions advanced in counsel’s brief would add
nothing to the jurisprudence of the state.
            The judgment is affirmed.



July 14, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)